PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/178,798
Filing Date: 12 Feb 2014
Appellant(s): ASAIMUTHU, Pugazendhi



__________________
Howard N. Flaxman, Reg. No. 34,595
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 14 December 2020 appealing from the final rejection mailed 06 November 2019.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06 November 2019 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant’s arguments filed 14 December 2020 have been fully considered but they are not persuasive and the Examiner respectfully disagrees.

With Respect to Rejections Under 35 USC §112:

Appellant argues “The Examiner focuses upon the phrase "a means in communication" and invokes 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph. The Examiner suggests that the written description fails to disclose the corresponding structure, material, or acts for performing the entire "means in communication" and to clearly link the structure, material, or acts to the function. The
Office is referenced to Paragraph [0035] of the application as originally filed that makes clear that “the program, processes or methods described herein are not related or limited to any particular type of computer apparatus. Various types of general purpose or specialized computer apparatuses may be used with or perform operations in In accordance with this disclosure, the “means in communication” is intended to refer to conventional
computer apparatuses providing a potential employer with the ability to conduct a search so as to generate a list of job candidates based upon specific criteria.”  The Examiner respectfully disagrees.
	As discussed in MPEP 2181(I), a claim limitation is presumed to invoke 35 USC 112(f) when it explicitly uses the term “means” or “step” and includes functional language.  The presumption that 35 USC 112(f) applies is overcome when the limitation includes the structure, material, or acts necessary to perform the recited function. Further as discussed in MPEP 2181(II)(B) and MPEP 2181 (IV) in cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function. See, e.g., Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239 and merely restating a function associated with a means-plus-function limitation is insufficient to provide the corresponding structure for definiteness. See, e.g., Noah, 675 F.3d at 1317, 102 USPQ2d at 1419; Blackboard, 574 F.3d at 1384; Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239. It follows therefore that such a mere restatement of function in the specification without more description of the means that accomplish the function would also likely fail to provide adequate written description under section 112(a)  or pre-AIA  section 112, first paragraph. 

	

Appellant further argues “It is interesting to note that this limitation was originally considered acceptable. It was not until the Appeal Brief of December 6, 2018 was filed that the Examiner considered this limitation to not comply with 35 U.S.C. §112. As such, from the original filing of the application on February 12, 2014, to the Appeal Brief of December 6, 2018 the means in communication was considered completely adequate to comply with 35 U.S.C. §112”  The Examiner respectfully disagrees.
	As previously indicated in the Non-Final Office Action filed 16 April 2019 in view of the appeal brief filed 06 December 2018 and the original appeal brief filed 13 November 2018, prosecution was reopened and a new ground of rejection under 35 USC 112 was issued for consideration. Here, the Appellant’s response fails to point out supposed errors in Final Office Action filed 06 November 2019, therefore the response does not comply with 37 CFR 1.111(b). 

Appellant further argues “As explained in MPEP 2181, a claim limitation expressed in means-plus-function language "shall be construed to cover the corresponding structure...described in the specification and equivalents thereof." "If one employs Considering the well-known nature of computer-based communication techniques, it is Appellant’s opinion the limitation is well appreciated by those skilled in the art. As a result, the limitation is believed to both particularly point outs and distinctly claim the subject matter regarded as the invention and describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.”  The Examiner respectfully disagrees.
	As discussed in MPEP 2181(II)(A), a bare statement that known techniques or methods can be used does not disclose structure" in the context of a means plus function limitation. Biomedino, LLC v. Waters Technology Corp., 490 F.3d 946, 952, 83 USPQ2d 1118, 1123 (Fed. Cir. 2007) and the Final Office Action explains in pgs. 4-5 that there is no disclosure of any particular structure, either explicitly or inherently, for a means in communication. The use of the term “providing” is not adequate structure for performing the communication because it does not describe a particular structure for the function and does not provide enough description for one of ordinary skill in the art to understand which website or application programming interface structures performs the claimed function. For these reasons, the rejections under 35 USC 112 are maintained. 

Appellant further argues “The Examiner makes reference to the concept that the “structure corresponding to a §112, 6 claim limitation for a computer-implemented function must include the algorithm needed to transform the general purpose computer disclosed in the specification.” This overlooks the fact that specialized functions other than those commonly known in the art do require more than the disclosure of a general purpose computer, but non-specialized functions known by those of ordinary skill in the art as being commonly performed by a general purpose computer or computer component can adequately be supported in the specification by a general purpose computer. As such, it is Appellant’s opinion the “means in communication” is well supported, disclosed, and appreciated by those skilled in the art. Appellant, therefore, respectfully requests that the rejection be reversed.”  The Examiner respectfully disagrees.
	As previously explained in the Final Office Action pg.7, the disclosure does not provide adequate structure to perform the claimed function of a means in communication.  The specification does not demonstrate that Appellant has made an invention that achieves the claimed function because the invention is not described in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. Therefore nothing has been overlooked and Examiner has provided citations from the MPEP to support the conclusion that a bare statement that known techniques or methods can be used “does not disclose structure" in the context of a means plus function limitation.  For these reasons, the rejections are being maintained.

With Respect to Rejections Under 35 USC 101:

Appellant argues “Next, the Examiner determines whether the claims are “directed to” a judicial exception. In the present situation, the Examiner suggests the claims are 
This certainly does not constitute a broad idea or a fundamental practice, for example, organizing human activity, and does not constitute an abstract idea as contemplated by the Supreme Court. Rather, the claimed invention constitutes a real world system and method for providing a list of candidates for an employment position. As such, there is nothing abstract about the claimed system and method, and the pending claims are entitled to patent protection.”  The Examiner respectfully disagrees.
	As previously explained in the Final Office Action, pgs. 24 & 25 state the response does not make the claimed invention any less abstract. Here, Appellant merely reproduces the limitations of claim 1 and states the claimed invention constitutes a real world system and method for providing a list of candidates for an employment position. The 2019 PEG provides that certain methods of organizing human activity is an abstract idea. See MPEP 2106.04 The real world which is a feature that is not claimed is not dispositive as to whether the claimed invention falls within this grouping and at best - see MPEP 2106.05 (h) - generally links the use of the judicial exception to a particular technological environment or field of use. 
Instead as discussed in MPEP 2106.04(a)(2)(II), the sub-groupings encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the "certain methods of organizing human activity" grouping and the determination should be based on whether the activity itself (i.e., described in the claim) falls within one of the subgroupings. 
The Examiner maintains the Appellant’s specification in [¶ 0001-0005 & 0030-0031] emphasizes that the clamed invention involves recruitment process practices that marketing or sales activities, business relations, and managing relationships or interactions between people including social activities, teaching, and following rules or instructions.  Accordingly, the claim(s) set forth a judicial exception that falls within the certain methods of organizing human activity grouping of abstract ideas.  For these reasons, the rejections under Prong One of the two-part analysis are being maintained.

Appellant further argues “The Examiner suggests that the limitations merely disclose “the recited server, web-based network, memory, and software program are merely used to perform activities (i.e. marketing or sales activities, social activities) that can be performed by a human user with a computer. Appellant respectfully disagrees. Paragraphs [0002] — [0005] of the Specification present specific shortcomings of currently existing computer-based recruiting systems. As explained in the Specification these shortcomings result in systems that fail to provide a mechanism for providing an overall assessment of the skills of the candidate. The present invention provides a method and system whereby a complete database of candidates is developed for the purpose of allowing an employer to fully evaluate candidates for a particular job position. The method and system are defined by clams presenting meaningful limitations allowing for communication of information relating to a job candidate’s skill level and attributes, ratings, and assessments amongst the server, memory, candidates, The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and asserts a claim may integrate the judicial exception when for example it reflects an improvement to technology or a technical field. See MPEP 2106.05(a) In essence, Appellants invention helps in “assessing the skill level of a candidate and providing a list of candidates and their assessment to an employer” [Applicant’s Spec, ¶ 0001] In order to solve this non-technical problem, claim 1 uses entered information regarding candidates to allow an employer to search for job candidates.  Claim 1, however, does not reflect a technological improvement but rather is directed to a result or effect that itself is the abstract idea and merely invokes generic processes and machinery. See the remarks above, the Appellant has not offered any evidence or technical reasoning that the computer implementation improves the function of the computer itself.  
The additional elements include “a web-based system for providing a list of candidates for an employment position, comprising: a server in communication with a web-based network; a memory in communication with said server...a software program provided in said memory for controlling the operation of said server...said software program configured to derive a third rating from said first and second ratings...and a means in communication with said server [claims 1 and 12]; a server in communication with a web-based network provided with a memory for storing an operating software program and storage locations [claim 7]; a website implemented via a web-based system... a server in communication with a web-based network...a memory in communication with the server...a webpage [claim 21]  do not indicate a technical 

Appellant further argues “As explained in MPEP 2106.05(e), “[w]hen evaluating whether additional elements meaningfully limit the judicial exception, it is particularly critical that examiners consider the additional elements both individually and as a combination.” It is Appellant’s opinion the claims provide significantly more than a basic human activity resulting in a practical application through the provision of a system and method addressing shortcomings in the technical field of computer-based recruiting systems. Further, the claims include meaningful limitations with regard to both the technology involved in implementation of the invention and the functionalities offered by the invention in a manner preventing any possibility of preemption of basic ideas (and the claims are, therefore, more than a drafting effort designed to monopolize mental processes associated with recruiting).”  The Examiner respectfully disagrees.


With Respect to Rejections Under 35 USC 103

Appellant argues “The Examiner attempts to remedy the extensive deficiencies of Lewis with the disclosure of Foster. For example, the Examiner references Paragraph [0039] of Foster with regard to the first rating and the real time recorded assessment. Paragraphs [0040] & [0067] of Foster with regard to the evaluator of the job candidate and the assessment, and Paragraph [0067] of Foster with regard to the derivation of the third rating. Appellant respectfully disagrees with the assessment presented by the 
patentability of an invention over the prior art. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403-04 (Fed. Cir. 1983). The present rejection fails to properly consider all limitations of the claims and is improper.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive contends that the Foster reference teaches in at least ¶ 0002, 0037 & 0039, a system and method for online employment recruiting and evaluation. An interviewer is provided with a guidance document for use in conducting the interview and such a document could include standard questions that are to be asked of all candidates. In particular, an interviewer’s notes are collected and the interviewers scores or weights the candidate’s performance during the interview. Further, each candidate’s virtual dossier is updated with the recorded interview and interviewers notes. 
	Under the broadest reasonable interpretation of the claims in view of the Appellants disclosure, the Examiner maintains the Foster reference teaches with respect to the recorded interview and interviewers notes the second information entered may not be job specific contrary to Appellant’s remarks.  The Examiner concludes that claimed limitation(s) are met by the prior art.

Appellant further argues “In addition, and considering the claimed third information, the Examiner references Paragraph [0040] of Foster. However, this paragraph does not relate to an evaluator evaluating the skill level of job candidates and the recorded assessment. Rather, Paragraph [0040] relates to processing associated with interviewing the previous employers/supervisors of candidates. As to Paragraph [0067] of Foster, the Examiner also references this with regard to an evaluator evaluating the skill level of job candidates and the recorded assessment.  However, Paragraph [0067]
of Foster actually discloses, in a very general manner, the collection of data, and at no point expressly discloses an evaluator evaluating the skill level of job candidates and the recorded assessment to create third information that is entered into a memory.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and has further clarified the rejection for consideration. The Appellant’s state ¶  [0040] relates to processing associated with interviewing the previous employers/supervisors of candidates, 

Appellant further argues “Further to the failure of Foster to actually disclose the elements missing from the disclosure of Lewis, the Examiner provides no real rationale for modifying Lewis so as to read upon the pending claims. Rather, the Examiner appears to collect disclosures arguable relating to the claimed elements and combines them to read upon the pending claims based upon impermissible hindsight. The Examiner’s response to this argument as found in the Final Rejection of November 6,
2109, notes the legally acknowledged necessity for reconstruction of cited art based upon hindsight reasoning, but still fails to provide any real rationale for modifying Lewis The Examiner respectfully disagrees.
The Examiner maintains in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, Lewis teaches in at least [¶ 0003, 0008] a computerized system for providing searchable databases containing information about job applicants to potential employers. [¶ 0019] teaches a software running on the server or computer allows the potential applicant or job candidate to submit a resume which will be stored on the system in a searchable database. Foster which is within the field of Appellant’s endeavor teaches in at least [¶ 0067] the present invention allows for defining scoring values for each Survey (questionnaire) response, as well as for each user-defined selection criteria. The corresponding values, based on a respondent's responses or an evaluator's analysis of collected questionnaires, notes, audio recordings, video recordings, live interviews (in person or remote), etc., are collected into the RDBMS of the present invention, or in other retrievable format (e.g., XML). Such scoring values (data) can then be used to perform analysis of the respondents (individually and/or as a 

Appellant further argues “Claims 4 and 16 stand rejected under U.S.C. §103(a) as being unpatentable over Lewis in view of Foster, and further in view of U.S. Patent Application Publication No. 2008/0091686 to Beard (Beard). Considering these claims depend from independent claims 1 and 12, respectively, this rejection is considered to be improper for at least the reasons discussed above, and Appellant respectfully requests the rejection be reversed.” and “Claims 10 and 20 stand rejected under 35 U.S.C. §103(a) as being unpatentable over Lewis in view of Foster, and further view of U.S. Patent No. 7,457,764 to Bullock (Bullock). Considering these claims depend from independent claims 7 and 12, respectively, this rejection is considered to be improper for at least the reasons discussed above, and Appellant respectfully requests the rejection be reversed.”  The Examiner respectfully disagrees.
Appellant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically 

Appellant further argues “Keusseyan does not disclose a web page showing ratings of skills based upon second information entered into the memory through the server in communication with the web-based system assessing a skill level of the potential job candidate based on assessment sessions by assessors with the potential job candidates, a web page showing recordings of assessment sessions of potential job candidates based upon third information entered into the memory through the server in
communication with the web-based system of a real time recorded assessment session between the potential job candidate and an assessor, and a web page showing ratings of assessors based upon fourth information entered into the memory by an evaluator evaluating the recorded assessment session.”  The Examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here, the Appellant’s remarks in regards to the Keusseyan reference are merely restated limitations of the claim 21. As such the response does not comply with 37 CFR 1.111 (b), the remarks amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the Keusseyan reference.

Appellant further argues “The Examiner attempts to remedy this with the disclosure of Hirsch. The Examiner explains that “it would have been obvious to one of ordinary skill in the art at the time the invention was made, to modify Keusseyan, to include a web page showing ratings of assessors based upon fourth information entered into the memory by an evaluator evaluating the recorded assessment session, as disclosed by Hirsch to achieve the claimed invention. As disclosed in Hirsch, the motivation for the combination would have been to process responder information and client information dynamically so that responses and skills of a client can be assessed in an efficient manner.” However, this does not address that which has been claimed and Hirsch in no way discloses or suggests the provision of ratings of candidate skills by assessors based upon fourth information entered into the memory by an evaluator evaluating the recorded assessment session.” The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and contends the Hirsch reference teaches provision of ratings of candidate skills by assessors based upon fourth information entered into the memory by an evaluator evaluating the recorded assessment session contrary to Appellants remarks. The reason to look to the Hirsch reference is because the reference is reasonable pertinent to the particular problem with which the Appellant was involved. ¶ 0030, 0065, 0069, 0084 teaches the use of evaluators to evaluate, i.e., vote, rank, score, the client and/or responder information presented to them. ¶ 0041 & 0060 teaches a web-based interface can be used for accessing information about one or more candidates and enabling a responder or client to review rankings and make determinations.   Under the broadest reasonable interpretation of the claims in view of the Appellants disclosure, the Examiner maintains 

Appellant further argues “The Examiner’s rejection imputes subject matter into the disclosure which is neither disclosed nor suggested by Hirsch. The sections referenced by the Examiner broadly reference the fact that it might be possible to gather additional information from the system. In no way does Hirsch disclose or suggest the provision of assessor ratings as disclosed and claimed in accordance with the present invention. The only conceivable way in which to construe the disclosure of Hirsch in the manner presented by the Examiner is through the application of impermissible hindsight.”  The Examiner respectfully disagrees.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/EHRIN L PRATT/Examiner, Art Unit 3629                                                                                                                                                                                                        
Conferees:
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629                                                                                                                                                                                                        
                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.